DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              DANIEL BEITRA and JEANNETTE BEITRA,
                           Appellants,

                                   v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                             No. 4D19-1842

                             [June 4, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No.
CACE17012159.

  Daniel A. Norton of Shochet Law Group, Boynton Beach, for appellants.

  Kristie Hatcher-Bolin, Richard Barry, and Leslie Arsenault Metz of
GrayRobinson, P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.